WILKINSON, Circuit Judge, with whom Circuit Judges Donald RUSSELL and K.K. HALL
join, dissenting:
The court today announces, and applies retrospectively, a new rule that affects every criminal trial in this circuit: district judges must limit each venire to the minimum number necessary to accommodate peremptory strikes and to fill a jury. I cannot agree with the court’s assumption of power or. with its assumptions about the nature of peremptory challenges. The enactment of this new rule overrides the trial courts’ traditional discretionary authority in an area of long-running debate and considerable creativity. And the premises of the new rule overstate the defendants’ peremptory rights and understate the value of a large venire. I therefore continue to dissent from the reversal of these convictions.1
I.
The majority holds that the size of the venire caused “an impermissible dilution of defendants’ statutory right to peremptory challenges of prospective jurors.” Ante at 732. Whether any “dilution” occurred, however, depends on the definition of the “statutory right to peremptory challenges.” The first place to look for that definition is the statute in question, or in this case, Fed.R.Crim.P. 24(b). That rule, which is not even mentioned by the majority, says nothing about the size of the venire. It provides only that “[i]f the offense charged is punishable by imprisonment for more than one year, the government is entitled to six peremptory challenges and the defendant or defendants jointly to ten *738peremptory challenges____ If there is more than one defendant, the court may allow the defendants additional peremptory challenges and permit them to be exercised separately or jointly.” This statutory right to exclude ten venire members was fully satisfied here. The defendants struck twelve names from the list, and none of those people served on the jury. If not for the defendants’ strikes, as the district court pointed out, one of the excluded venire members might have become the jury foreman.
Although the size of the venire did not affect the defendants’ right to strike ten venire members, it did affect their ability to use the strikes to determine the composition of the jury. This latter, greater, power is what the majority finds has been “diluted.” But apart from the Rule 24(b) authority to veto a designated number of venire members — to reject the most objectionable veniremen — the defendants simply had no right to determine the composition of their jury. It has long been settled that “[t]he right of peremptory challenge is not, of itself, a right to select, but a right to reject jurors.” United States v. Marchant and Colson, 25 U.S. (12 Wheat.) 480, 482, 6 L.Ed. 700 (1827). The challenge may help to dispel a defendant’s fears of juror bias, but it does not go so far as to guarantee that every venireman not struck will be chosen. Rule 24(b) says nothing about the force of the challenges, nothing about the permitted size of the venire, nothing about any relationship between the size of the venire and the number of challenges. No other rule or statute addresses these subjects or confers the right the majority manufactures.
The majority believes that the right of peremptory challenges extends beyond the statutory entitlement set forth in Rule 24(b). Its references to a “dilution” imply that the right also guarantees an extraordinary measure of influence in the exclusion of qualified venire members, and its requirement of a minimum venire reflects an assumption that the challenges must offer defendants the maximum influence possible for the given allotment of strikes. The majority seeks to base this assumption on authority that ensures a “full” exercise of the right to peremptory challenges. Ante at 784. The cases, however, do not support that interpretation.
Pointer v. United States, 151 U.S. 396, 14 S.Ct. 410, 38 L.Ed. 208 (1894), the leading Supreme Court case on the “struck jury” system, directly refutes the majority’s premise that the right to a specific number of peremptory challenges implies a right to the greatest possible power of exclusion. As in Lewis v. United States, 146 U.S. 370, 13 S.Ct. 136, 36 L.Ed. 1011 (1892), the trial court required the defendant to exercise his twenty peremptory challenges without knowing which venire members the prosecution would strike. The effect of this procedure was, by the logic of today’s majority, a “dilution” of the statutory right to peremptory challenges: the defendant faced the prospect of exhausting strikes on venire members who, even without the defendant’s challenge, would not have become jurors. Cf. ante at 733. The defendant would have enjoyed an “undiluted” influence if the prosecution had first used its challenges, and some jurisdictions did require or suggest that the prosecution strike first. Pointer v. United States, 151 U.S. at 410, 14 S.Ct. at 415. But the Supreme Court held unanimously that the contested procedure was not “in derogation of the right of peremptory challenge belonging to the accused” because the defendant “was given, by the statute, the right of peremptorily challenging twenty jurors. That right was accorded to him.” Id. at 411, 14 S.Ct. at 416; see also id. at 412, 14 S.Ct. at 416 (“He was only entitled, of right, to strike the names of twenty from the list of impartial jurymen furnished him by the court.”). The same analysis applies to the current Fed.R. Crim.P. 24(b). See United States v. Roe, 670 F.2d 956, 961 (11th Cir.), cert. denied, 459 U.S. 856, 103 S.Ct. 126, 74 L.Ed.2d 109 (1982) (collecting cases).
The cases involving the “jury box” method of selection also demonstrate that the trial court may adopt a procedure that sig*739nifieantly limits the relative value of the challenges. Under this system, the last peremptory strike is exercised before the last replacement is known. If the parties use all of their challenges, “each side must accept at least one juror whom he has not had an opportunity to challenge.” United States v. Blouin, 666 F.2d 796, 798 (2nd Cir.1981). Moreover, trial courts may and do vary the “jury box” system in ways that further restrict the defendant’s entitlement. Id. at 799; see also St. Clair v. United States, 154 U.S. 134, 147-48, 14 S.Ct. 1002, 1007-08, 38 L.Ed. 936 (1894); United States v. Pimentel, 654 F.2d 538, 540-41 (9th Cir.1981); United States v. Anderson, 562 F.2d 394, 396-97 (6th Cir.1977); United States v. Mackey, 345 F.2d 499, 501-03 (7th Cir.), cert. denied, 382 U.S. 824, 86 S.Ct. 54, 15 L.Ed.2d 69 (1965). The unifying lesson of these diverse practices is that a defendant “cannot succeed in his claim simply by showing that he could, under some procedure, have made more effective use of his peremptories.” United States v. Blouin, 666 F.2d at 798. By relying on the observation that “the right to a given number of peremptory challenges becomes less and less effective as the list of potential jurors against which the challenges must be exercised grows larger,” ante at 733, the majority ignores that lesson and a substantial body of case law.
II.
The majority opinion also portends an unfortunate shift of power in jury selection toward appellate forums. The majority substitutes appellate fiat for trial flexibility in an area where district judges perform the daily duties of administration and where diversity and experimentation have long been permitted and encouraged. Indeed, as the extraordinary variety both of “jury box” and “struck jury” systems demonstrate, see United States v. Blouin, 666 F.2d at 797-8, trial courts have been forums where different theories of selection have held sway. Rule 24(b) accommodated this variety by refusing to prescribe a particular procedure. Appellate judges ought likewise to resist the temptation to impose their own preferences upon this welcome diversity of practice and recognize that “the mode of designating and empanelling jurors for the trial of cases in the courts of the United States is within the control of those courts, subject only to the restrictions Congress has prescribed and, also, to such limitations as are recognized by the settled principles of criminal law to be essential in securing impartial juries for the trial of offenses.” Pointer v. United States, 151 U.S. at 407-08, 14 S.Ct. at 414; see also Lewis v. United States, 146 U.S. at 379, 13 S.Ct. at 139; St. Clair v. United States, 154 U.S. at 147-48, 14 S.Ct. at 1007-08.2 The majority does not acknowledge this flexibility entrusted to the district court. Nor does the majority consider the possible explanations for the manner in which this district court exercised its discretion.
A large venire improves the trial process because it enhances the likelihood that the jury will include a fair cross-section of the community. See Taylor v. Louisiana, 419 U.S. 522, 528, 95 S.Ct. 692, 696, 42 L.Ed.2d 690 (1975) (“the selection of a petit jury from a representative cross section of the community is an essential component of the Sixth Amendment right to a jury trial”); see also 28 U.S.C. § 1861. The Supreme Court has noted that a small jury panel is unlikely to allow adequate minority participation. Ballew v. Georgia, 435 U.S. 223, 236-37, 98 S.Ct. 1029, 1037, 55 L.Ed.2d 234 (1978). “Further reduction in size will erect additional barriers to representation.” Id. at 237, 98 S.Ct. at 1037.
*740The same principles apply to the size of the venire. If a minority comprises 10% of the population from which the venire is drawn, venires with thirty members are more than twenty times more likely to include no members of that minority than venires with sixty members. See F. Mos-teller, R. Rourke & G. Thomas, Probability with Statistical Applications (2nd ed.) at 138-39. The difference is not a matter of constitutional right; the venire need only be random, and a venire of thirty would have been acceptable in this case. But the district court’s procedure promoted constitutional values that remain important after the minimum standard has been satisfied. The right to exercise peremptory challenges must be accommodated to conflicting constitutional rights, Batson v. Kentucky, — U.S. —, 106 S.Ct. 1712, 1724, 90 L.Ed.2d 69 (1986). Any holding that accords defendants an exaggerated entitlement to influence the selection of their jury and downplays the value to criminal justice of a minority presence on trial juries is regrettable.
III.
The selection among qualified potential jurors is an incident of trial in which the district court enjoys wide discretion. The defendant’s right of peremptory challenge does not require a minimum venire, and the valid preference for a representative jury might lead the trial court toward a large panel of candidates. The majority today disregards these considerations and forsakes a fair process for the imposition of a more familiar one. Its dictate is not necessary, and its application here is not wise.
I would affirm the judgment of the district court.

. The panel opinions primarily addressed the duty of counsel to seek clarification of an ambiguous court statement about jury selection. I adhere to my views on that issue but concentrate here on the point that no rules "required the trial court to choose [jurors] from a minimum fraction of the eligible candidates.” United States v. Ricks, 776 F.2d 455, 468 (4th Cir. 1985) (Wilkinson, J., dissenting).


. The limitations of trial court discretion suggested by Pointer v. United States do not apply here. The defendants received all of the challenges prescribed by Congress. They were not forced to use their strikes to secure a qualified jury and do not argue now that any juror should have been excused for cause. Cf. United States v. Rucker, 557 F.2d 1046 (4th Cir.1977). Nor do they argue that the district court violated the prior commitment of any local rule. Cf. United States v. Sams, 470 F.2d 751, 752 (5th Cir.1972).